Case 2:20-cv-00714-SDW-LDW Document 1 Filed 01/22/20 Page 1 of 6 PageID: 1



Michael E. Quiat, Esq.
Atty ID No. 015911985
USCHER, QUIAT, USCHER & RUSSO
A Professional Corporation
433 Hackensack Avenue, 2nd Floor
Hackensack, NJ 07601
Phone 201-342-7100
Fax    201-342-1810
Attorneys for Plaintiff, James Venusti

                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY




JAMES VENUSTI,                                        Civil Action No. - - - - - - -

       Plaintiff,                                                 ECF CASE

               vs.
                                                                  COMPLAINT
HORIZON BLUE CROSS
AND BLUE SHIELD OF
NEW JERSEY

       Defendant.


       Plaintiff, JAMES VENUSTI (hereinafter "Plaintiff' or "Mr. Venusti"), by way of

Complaint against the Defendant, HORIZON BLUE CROSS AND BLUE SHIELD OF NEW

JERSEY (hereinafter "Horizon"), alleges as follows:

       1.      Plaintiff is a resident of the State of New Jersey, County of Bergen, with a

principal residence in Mahwah, New Jersey.

       2.      Defendant, Horizon, is a health insurance carrier licensed to do business in the

State ofNew Jersey with a principal place of business in Newark, New Jersey.

       3.      Jurisdiction and venue are proper in this Court pursuant to 29 U.S. C. § 1001

et seq., 28 U.S.C. §1332 et seq. and 28 U.S.C. §1392 et seq.
Case 2:20-cv-00714-SDW-LDW Document 1 Filed 01/22/20 Page 2 of 6 PageID: 2




                                      ESSENTIAL FACTS

       4.      Plaintiff, James Venusti (hereinafter referred to as "Mr. Venusti" or "Plaintiff'), is

a 67 year-old man who lives in Mahwah, New Jersey.

       5.      Mr. Venusti is the sole owner and operator of Ramsey Autobody & Collision, Inc.

(hereinafter "Ramsey"), an automobile repair shop in Upper Saddle River, New Jersey. Since

July 2011, Mr. Venusti has been insured for healthcare benefits by Horizon under the Ramsey

Plan, specifically the "Advantage EPO" program identified as Horizon Group No. OOOOSEPX1

(hereinafter referred to as the "Plan"). As such, Plaintiff was a beneficiary under the Plan and has

standing to bring this action.

       6.      The Plan is an employee welfare benefit plan provided by Ramsey, and therefore

the plan is governed by the Employee Retirement Income Security Act (ERISA). 29 C.F.R. §

2560.503-1.

       7.      Horizon was the plan administrator and a plan fiduciary.

       8.      The Plan, renewed annually, was renewed on September 1, 2018, when Mr.

V enusti was 66 years old.

       9.      All premiums due for the coverage under the Plan were timely paid by Plaintiff,

and there was no lapse in coverage.

                                              Medical Crisis

        10.    Mr. Venusti was diagnosed with throat cancer in or around February 2019 and his

medical providers recommended that he undergo aggressive chemotherapy and radiation

treatments beginning in March 2019.




                                                                                                   2
Case 2:20-cv-00714-SDW-LDW Document 1 Filed 01/22/20 Page 3 of 6 PageID: 3



        11.     Mr. V enusti and his health care providers, including Valley Hospital, specifically

confirmed with Horizon that he was fully covered by the Horizon plan for the necessary

treatments. Indeed, during his second week of treatment, Mr. Venusti' s medical providers were

informed that his maximum out of pocket expenses for the cost of these in-network treatments

would be $9,000.00, as per the terms of the Plan.

        12.     Mr. Venusti underwent approximately 8 weeks of chemotherapy and 35 days of

radiation treatments at the direction of his medical providers.

        13.     As Mr. V enusti' s extensive treatments continued, Defendant Horizon paid some,

but not all, of the costs for same. Thereafter, despite its representations to the contrary, Horizon

systematically denied payment of the vast majority of the bills incurred, generating a myriad of

reasons why it was not obligated to pay those bills.

        14.     As a result of Horizon's decision to deny coverage for Mr. Venusti's cancer

treatments, Mr. Venusti has now been charged the vast majority of the costs of the cancer

treatments he received from February 2019 through June 2019, in an amount in excess of

$200,000.00.

        15.     On October 1, 2019, counsel for Mr. Venusti timely sent a letter to Horizon

advising that Horizon's decision to deny full coverage to Mr. Venusti was being appealed and

requested that Horizon send a copy of Mr. Venusti's plan documents and Horizon's

Administrative Record in accordance with his rights under ERISA. 29 C.F.R. § 2560.503-

1(h)(2)(iii).

        16.     The above appeal letter was sent to Horizon once again on October 16,2019.




                                                                                                  3
Case 2:20-cv-00714-SDW-LDW Document 1 Filed 01/22/20 Page 4 of 6 PageID: 4



        17.    Since the administrative appeal is governed by ERISA, Horizon· was required to

respond to the request for these materials within 60 days, or by December 16, 2019, at the latest,

absent a timely requested extension. See, 29 CFR § 2560-503.1(i)(l)(i).

        18.    As ofthe date ofthis filing, Horizon has failed to respond to Plaintiffs request for

plan documents and the Administrative Record, in clear violation of ERISA regulations, namely

29 CFR § 2560-503.1(i)(l)(i) and (h)(2)(iii).

        19.    The Defendant's decision in this case to deny coverage for Mr. Venusti's cancer

treatments from February 2019 through June 2019 was wrongful, contrary to law, and deprived

Plaintiff of the benefits to which he is entitled under the terms of the Horizon health plan.

                         AS AND FOR A FIRST CAUSE OF ACTION

        20.    Plaintiff repeats and re-alleges each and every allegation set forth above at

paragraphs 1-19, as if fully set forth again herein.

        21.    Defendant has failed to decide Plaintiffs appeal or to provide Plaintiff with the

requested documents within the requirements of Department of Labor (DOL) Regulations and as

such, this appeal in now "deemed denied" as a matter of law. 29 CFR §2560.503-1 (1)(2).

Accordingly, the standard of review applicable to this case is de novo.

        22.    Defendants' denial of Plaintiffs medical benefits was contrary to law. Plaintiff

was deprived of a full and fair review when he appealed the denial of these benefits in October

2019.

        23.    By virtue of the foregoing, the Defendants have breached the terms of the Plan

and have violated the requirements of the Employee Retirement Income Security Act, 29 USC

§ 1132 (a)(1)(B), § 502(a)(l)(B) and applicable regulations thereunder.




                                                                                                 4
Case 2:20-cv-00714-SDW-LDW Document 1 Filed 01/22/20 Page 5 of 6 PageID: 5



                       AS AND FOR A SECOND CAUSE OF ACTION
                                  (In The Alternative)

       24.     Plaintiff repeats and re-alleges each and every allegation set forth above at

paragraphs 1-23, as if fully set forth again herein.

       25.     By virtue of the foregoing, the Defendant's denial of coverage for Mr. Venusti's

cancer treatments from February 2019 through June 2019 is a violation of applicable law, and

constitutes a breach of the Defendant's fiduciary duty owed to Plaintiff under §502(a)(3), 29

USC § 1132(a)(3), placing Defendant's own interests over that of Plaintiff. Such breach caused

Plaintiff's damage to his credit and his ability to maintain his financial obligations.

        26.    Among the fiduciary duties breached by Defendants are: (i) failing to inform Mr.

Venusti of any preconditions to coverage which would justify Horizon's denial of benefits under

the Plan; (ii) failing to give proper consideration to the equities of whether Plaintiff's health

benefits should be approved; (iii) accepting premiums for coverage which Defendant has refused

to provide; (iv) failing to respond to Plaintiff's appeal in a timely manner as prescribed by

applicable ERISA regulations; (v) failing to conduct a proper review of Plaintiff's administrative

appeal; (vi) failing to provide the requested documentation as prescribed by applicable ERISA

regulations; (vii) misrepresenting the nature and extent of Mr. Venusti's coverage; and (viii)

placing its own financial interests over the interests of the Plaintiff by depriving benefits to

which he is entitled under the Plan.

        27.     By virtue ofthe Defendant's breach of fiduciary duty, Plaintiffhas incurred losses

and harm, separate, apart, and in addition to his right to benefits under the terms of the Plan.

Accordingly, Plaintiff is entitled to equitable, "make-whole" relief which compensates Plaintiff

for the losses he sustained, plus interest and attorney's fees.




                                                                                                   5
Case 2:20-cv-00714-SDW-LDW Document 1 Filed 01/22/20 Page 6 of 6 PageID: 6



          WHEREFORE, Plaintiff requests that this Court enter judgment in favor of the Plaintiff

and against the Defendants as follows:

          (a)        On the First Cause of Action:

                     (i)       Ordering, adjudging and decreeing that Plaintiff is entitled to be

                               reimbursed the total for medical treatments he received between February

                               20 19 and June 2019, as per the Plan;

                     (ii)      Granting to Plaintiff his costs of suit, including reasonable attorney's fees.

          (b)        On the Second Cause of Action:

                     (iii)     Ordering, adjudging and decreeing that Defendant has breached its

                               fiduciary duty to Plaintiff, causing him substantial harm and loss, and

                               awarding appropriate equitable, "make-whole" relief to restore Plaintiff to

                               the position he would have been in, but for the breach of fiduciary duty.

                     (i)       Granting to Plaintiff his costs of suit, including reasonable attorney's fees.


                                                                 USCHER QUIAT, USCHER & RUSSO
                                                                 A Professional Corporation
                                                                 433 Hackensack Avenue, 2 11 d Floor
                                                                 Hackensack, NJ 07601
                                                                 Phone 201-342-7100
                                                                 Fax    201-342-1810


Dated: January 22, 2020                             By:          Is/Michael E. Quiat
                                                                 MICHAEL E. QUIAT
                                                                 Atty ID No. 015911985
                                                                 Attorney for Plaintiff,
                                                                 James Venusti


G:\lnsurance\Venusti, James\Litigation\Complaint- Hori=on.docx




                                                                                                            6
